Citation Nr: 0704963	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  99-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 2, 1987 rating decision assigning an effective date 
of February 5, 1987, for the grant of service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

The veteran represented by:  Mr. Robert V. Chisholm, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1967 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's claim for an earlier effective 
date for service connection for PTSD.  

In April 2001, to support his claim, the veteran testified at 
a hearing at the Board's offices in Washington, DC, before a 
Veterans Law Judge (VLJ) who is no longer employed at the 
Board.  In a March 2003 letter, the Board informed the 
veteran that the judge who had presided at the April 2001 
hearing, who would ordinarily have participated in making the 
final determination of the claim, was no longer employed by 
the Board and, therefore, that the veteran had the right to a 
hearing before another VLJ who would ultimately decide his 
appeal.  If he did not respond within thirty days from the 
date of the letter, the Board would assume that he did not 
want an additional hearing and proceed accordingly.  See 38 
C.F.R. § 20.707 (2006).  Since he did not respond within 
thirty days, he waived the right to an additional hearing.  
Nonetheless, a transcript of the April 2001 hearing is of 
record and has been duly considered.  At that hearing, he 
raised an additional theory of entitlement, claiming there 
was CUE in the September 1987 rating decision granting an 
effective date in February 1987 for service connection for 
PTSD.  His theory of CUE was based on the RO's failure to 
consider 38 C.F.R. § 3.157 and the interpretation of that 
regulation in a September 1981 VA General Counsel memorandum.  

In September 2001, the Board remanded this case to the RO for 
initial consideration of the veteran's CUE claim, which the 
RO denied in a November 2002 supplemental statement of the 
case (SSOC).  In June 2003, the Board affirmed the RO's 
denial of the CUE claim, and the veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In October 
2006, the Court issued an order vacating the Board's decision 
denying CUE and remanding this issue for readjudication 
according to the directives specified.  

In addition, the Court noted the veteran had introduced an 
additional theory of CUE based on the failure of VA to "give 
a sympathetic reading to [his] filings in [the] earlier 
proceeding to determine the scope of the claims."  
See Roberson v. Principi, 255 F.3d 1378 (Fed. Cir. 2001).  
Specifically, he challenged the Board's finding that a June 
1970 decision was final based on the medical evidence present 
at the time of that decision, and requested that the 1970 
decision be revised (see his January 2007 letter).  The 
Court, however, determined it lacked jurisdiction to consider 
this additional theory of entitlement in the first instance, 
and therefore dismissed it.  And since it has not been 
adjudicated by the RO, much less denied and timely appealed 
to the Board, the Board also lacks jurisdiction to initially 
consider this additional theory.  See 38 C.F.R. § 20.200; 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).  
So it is referred to the RO for appropriate development and 
consideration.  

In accordance with the Court's directives, the veteran's 
claim of CUE in the September 2, 1987 rating decision is 
being REMANDED once again to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As mentioned, the veteran argues CUE in the September 2, 1987 
decision granting an effective date of February 5, 1987 for 
service connection for PTSD.  His theory is based on an 
interpretation of 38 C.F.R. § 3.157 found in a September 1981 
Office of General Counsel memorandum.  A determination of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).

The language of 38 C.F.R.§ 3.157(b), which in pertinent part 
has remained unchanged since 1987, states that "[o]nce a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of [evidence listed under (b)(1)(2) or (3) 
(which include medical reports)] will be accepted as an 
informal claim for increased benefits or an informal claim 
to reopen."  

Reports of January and April 1970 and September 1975 VA 
examinations indicated the veteran had symptoms associated 
with anxiety, including recurring dreams and nightmares about 
Vietnam.  He argues these medical reports constituted an 
informal claim for service connection for a psychiatric 
disorder under § 3.157, even though this did not involve a 
claim for an increased rating based on an already service-
connected disability or a claim to reopen a previously 
disallowed claim for service connection, which had been 
denied because the disability had not manifested to a 
compensable degree.  Rather, he argues these medical reports 
constituted an informal claim for service connection for 
effective date purposes when that disability later became the 
subject of an allowed claim.  In support of this argument, he 
cites a September 1981 VA Office of the General Counsel 
memorandum opining that "a report of a VA hospitalization in 
the case of a 
service[-]connected veteran is considered a claim for 
increased benefits, even though the disability concerned is 
other than the one for which service connection has already 
been established."  In this September 1981 memorandum, the 
Acting General Counsel determined the date of 
hospitalization, in May 1979, was the proper effective date 
for service connection for a psychiatric disorder - rather 
than August 1980, the date the veteran had filed a formal 
claim.

The Board failed to discuss the September 1981 General 
Counsel memorandum in its June 2003 decision.  Prior to this, 
the RO had also failed to discuss this memorandum in its 
November 2002 SSOC.  So a remand is necessary so the RO can 
address this specific argument in the first instance.  In 
making this determination, the Board notes that a General 
Counsel Opinion issued on May 24, 1984, held that 38 C.F.R. § 
3.157(b) - requiring that VA accept reports of examination 
or treatment as informal claims for increased benefits or to 
reopen, referred only to reports concerning disability for 
which a formal claim for compensation or pension had been 
previously disallowed (or, with respect to compensation, 
denied solely because the service-connected disability was 
noncompensable in degree).

Accordingly, this case is REMANDED for the following:

Readjudicate the veteran's claim of CUE in 
the September 2, 1987 rating decision 
granting an effective date of February 5, 
1987, for service connection for PTSD.  
Specifically address his argument that his 
medical treatment records in 1970 and 1975 
constituted an informal claim under 38 
C.F.R. § 3.157 based on an interpretation 
of that regulation in a September 1981 
Office of General Counsel memorandum.  In 
making this determination, the RO must 
consider the law extant at the time of 
that September 1987 decision, which 
includes, but is not limited to, any 
changes in the interpretation of § 3.157 
since that September 1981 memorandum, 
e.g., the May 24, 1984 VA General Counsel 
Opinion.  

If this claim is not granted to the 
veteran's satisfaction, send him and his 
attorney an SSOC and give them time to 
respond to it before returning the case to 
the Board for further appellate 
consideration.

No action is required of the veteran or his attorney until 
further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


